                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID SCOTT HASTINGS,

             Plaintiff,

v.                                               Case No: 2:18-cv-113-FtM-29CM

JUSTIN DODD, HOLLY COOPER,
SONYA WALKER and PATRICK
ANLAUF,

             Defendants.


                                       ORDER

      This matter comes before the Court upon review of Plaintiff’s Motion to Rule

on Application to Proceed In[]Forma Pauperis filed on October 18, 2018. Doc. 10.

Plaintiff requests that the Court rule on his Affidavit of Indigency, construed as a

Motion to Proceed In Forma Pauperis, filed on February 20, 2018. Id. at 1-2; See

Doc. 2.   The Court ruled on Plaintiff’s Motion to Proceed In Forma Pauperis on

October 9, 2018, denying the motion without prejudice and directing Plaintiff to file

an amended Affidavit of Indigency and an amended complaint on or before November

19, 2018 in accordance with the directives in the Court’s Order. Doc. 8. The Court

entered an Amended Order on October 18, 2018, directing that Plaintiff is not

required to re-submit his prisoner consent form and financial certificate or the print-

out of the transactions in his prisoner’s account, but is still required to submit an

amended Affidavit of Indigency and an amended complaint on or before November

19, 2018. Doc. 9.
        ACCORDINGLY, it is

        ORDERED:

        Plaintiff’s Motion to Rule on Application to Proceed In[]Forma Pauperis (Doc.

10) is DENIED as moot.

        DONE and ORDERED in Fort Myers, Florida on this 23rd day of October,

2018.




Copies:
Plaintiff




                                         -2-
